MEMORANDUM ***
California state prisoner Michael Alen Sweet appeals pro se the denial of his motion to vacate the judgment following the district court’s dismissal of his civil rights action pursuant to 42 U.S.C. § 1983. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, Sch. Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.1993), and may affirm on any basis finding adequate support in the record, Smith v. Block, 784 F.2d 993, 996 n. 4 (9th Cir.1986). We affirm.
The district court did not abuse its discretion in denying Sweet’s Fed.R.Civ.P. 60(b)(6) motion to vacate judgment because Sweet offered no legal authority to support his argument that the summary judgment order against him was erroneous. See United States v. Alpine Land & Reservoir, Co., 984 F.2d 1047, 1049-50 (9th Cir.1993) (Rule 60(b)(6) used sparingly as an equitable remedy where extraordinary circumstances warrant relief to prevent or correct an erroneous judgment).
Sweet’s remaining contentions lack merit.
AFFIRM1ED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.